Case 6:21-cv-00594-CEM-DCI Document 14 Filed 06/11/21 Page 1 of 7 PageID 32




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


HAKEEM O. ROWE,

      Plaintiff,

v.                                             Case No. 6:21-cv-00594-CEM-DCI

TWO BROTHERS TIRES, LLC d/b/a
Addis Tire Outlet and STEVE SAKHLEH,

      Defendants.
                                           /


DEFENDANTS’ ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

      Defendants, Two Brothers Tires, LLC (“TBT”) and Steve Sakhleh

(“Sakhleh”) (collectively, “Defendants”), answer Plaintiff’s Complaint (Doc. 1) in

correspondingly numbered paragraphs as follows:

                               INTRODUCTION

      1.     Admitted for jurisdictional purposes only. Otherwise, denied.

      2.     The Fair Labor Standards Act (“FLSA”) speaks for itself.

      3.     The FLSA speaks for itself.

      4.     Denied.

                         JURISDICTION AND VENUE

      5.     Admitted.
Case 6:21-cv-00594-CEM-DCI Document 14 Filed 06/11/21 Page 2 of 7 PageID 33




     6.     Admitted.

                          FACTUAL ALLEGATIONS

     7.     Admitted.

     8.     Admitted.

     9.     Denied.

     10.    Admitted.

     11.    Admitted.

     12.    Denied that Plaintiff was a tire technician but otherwise admitted.

     13.    Denied that Plaintiff opened and closed the shop but otherwise

admitted.

     14.    Admitted.

     15.    Denied.

     16.    Denied.

     17.    Admitted.

     18.    Admitted.

     19.    Admitted.

     20.    Admitted.

     21.    Admitted.

     22.    Admitted.



                                        2
Case 6:21-cv-00594-CEM-DCI Document 14 Filed 06/11/21 Page 3 of 7 PageID 34




      23.   Admitted that Defendant TBT is an enterprise under the FLSA.

Otherwise, denied.

      24.   Admitted.

      25.   Denied.

      26.   Denied.

      27.   Denied.

      28.   Defendant TBT complied with the FLSA; because Paragraph 28 of the

Complaint presumes that it did not, Defendants deny the allegations in Paragraph

28.

      29.   Admitted.

      30.   Denied.

      31.   Denied.

      32.   Denied.

      33.   Denied.

      34.   Denied.

      35.   Denied.

      36.   Without knowledge and therefore denied.




                                       3
Case 6:21-cv-00594-CEM-DCI Document 14 Filed 06/11/21 Page 4 of 7 PageID 35




                          COUNT I
PLAINTIFF, HAKEEM O. ROWE’S CLAIM FOR ALLEGED VIOLATIONS OF
   OVERTIME PROVISION OF THE FAIR LABOR STANDARDS ACT

       37.    Defendants reassert and incorporate their responses to Paragraphs 1,

5-36 above.

       38.    Denied.

       39.    Denied.

       40.    Denied.

       41.    Denied.

       In response to the unnumbered WHEREFORE Paragraph following

Paragraph 41 of the Complaint, Defendants deny all factual allegations and deny

that Plaintiff is entitled to the relief he seeks.

                                    JURY DEMAND

       Defendants deny that Plaintiff will present any issue for a jury to try.

                                  GENERAL DENIAL

       All allegations not expressly admitted are denied.

                                   FIRST DEFENSE

       Plaintiff’s claims for liquidated damages are barred to the extent

Defendants acted in good faith and had reasonable grounds for believing their

actions were not in violation of the FLSA.




                                             4
Case 6:21-cv-00594-CEM-DCI Document 14 Filed 06/11/21 Page 5 of 7 PageID 36




                                 SECOND DEFENSE

      Defendant Steve Sakhleh is not an employer under the FLSA and therefore

Plaintiff’s claims against him fail.

                                  THIRD DEFENSE

      Plaintiff cannot establish that any acts or omissions of Defendants were in

willful violation of the FLSA.

                                 FOURTH DEFENSE

      Plaintiff’s claims are barred because Plaintiff was paid all wages due.

                                  FIFTH DEFENSE

      Even crediting the allegations of the Complaint, the activities for which

Plaintiff was allegedly not compensated involve only insubstantial and

insignificant periods of time, or are de minimis, and are not compensable under the

FLSA or any other applicable law or regulation.

                                  SIXTH DEFENSE

      To the extent Plaintiff is entitled to damages, Defendants are entitled to a

credit or set off against amounts overpaid in the course of Plaintiff’s employment.

                                 SEVENTH DEFENSE

      Some or all of the disputed time for which Plaintiff seeks recovery of wages

purportedly owed was spent engaged in activities which were not hours worked

under the FLSA and other applicable laws and were not an integral and

                                         5
Case 6:21-cv-00594-CEM-DCI Document 14 Filed 06/11/21 Page 6 of 7 PageID 37




indispensable part of Plaintiff’s principal activities.

                                EIGHTH DEFENSE

      Plaintiff’s claims are barred to the extent Plaintiff seeks compensation for

activities that are non-compensable under the Portal to Portal Act, including 29

U.S.C. § 254(a).

                                 NINTH DEFENSE

      Without forgoing any and all of the defenses herein, and without admitting

any liability on behalf of the Defendants, to the extent Plaintiff is entitled to any

overtime damages, such overtime is calculated at one half of Plaintiff’s regular

rate of pay because Defendant RTR compensated Plaintiff for all hours worked.

                                 TENTH DEFENSE

      Because Plaintiff’s Complaint is phrased in vague and conclusory terms,

Defendants cannot fully anticipate all defenses which may be applicable to this

action. Accordingly, the right to assert additional defenses, to the extent such

defenses are applicable, is hereby reserved.

      Dated this 11th day of June, 2021.




                                           6
Case 6:21-cv-00594-CEM-DCI Document 14 Filed 06/11/21 Page 7 of 7 PageID 38




                                    Respectfully submitted,
                                    Spire Law, LLC
                                    2572 W. State Road 426, Suite 2088
                                    Oviedo, Florida 32765

                                    /s/ Ashwin R. Trehan           .

                                    Ashwin R. Trehan, Esq.
                                    Florida Bar No. 42675
                                    ashwin@spirelawfirm.com
                                    laura@spirelawfirm.com
                                    Tel: (407) 494-0135
                                    Counsel for Defendants

                        CERTIFICATE OF SERVICE

      I hereby Certify that on this 11th day of June, 2021, the foregoing was

electronically filed with the Court by using the Middle District of Florida’s

CM/ECF portal, which will send a notice of electronic filing to all counsel of

record.


                                          /s/ Ashwin R. Trehan
                                          Attorney




                                      7
